Case: 12-7138    Document: 14     Page: 1   Filed: 10/23/2012




          NOTE: This order is nonprecedential.

   mniteb ~tate~ Case: 12-7138   Document: 14   Page: 2   Filed: 10/23/2012




ROBERT PRINKEY V. SHINSEKI                            2


    The motion is granted. No further extensions should
be anticipated.


                                 FOR THE COURT



                                 lsI Jan Horbaly
                                Jan Horbaly
                                Clerk

s27